Citation Nr: 1028657	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for disability characterized by 
menstrual irregularity and dysplasia (also claimed as right side 
pain and stomach surgery).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1999 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the Veteran's 
claim.

In February 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a videoconference Board hearing 
at the Wilkes Barre satellite office of the RO; a copy of the 
transcript is in the record.

In August 2007, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for additional development and 
readjudication.  After accomplishing further action, the AMC 
continued the denial of the Veteran's claim (as reflected in an 
October 2009 supplemental statement of the case) and returned 
this matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in February 
2007.

Pursuant to the August 2007 remand, the RO was to arrange for the 
Veteran to undergo a VA gynecology (GYN) examination to determine 
the nature and etiology of the Veteran's claimed disability.  It 
was noted that in the remand that the physician's discussion 
should provide an opinion as to whether there is at least a 50 
percent probability or greater (at least as likely as not) that 
she has any GYN disorder(s) as a result of service.  A remand by 
the Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet.App. 268, 271 (1998).

The Board's review of the claims file shows that the VA 
examiner's opinion did not provide an opinion on etiology as 
directed.  Thus, while the Board regrets the additional delay in 
this case, for the reasons discussed above, the case must be 
returned to the AMC/RO for further development in accordance with 
the previous Board remand directives.

The Board further notes that the RO complied with the remand 
instructions to obtain waivers in order to procure private 
records from Dr. Hundra at NUF, from Dr. M. M. Ferraro, and from 
Lourdes Hospital in Binghamton, New York, particularly those 
pertaining to laparoscopic surgery performed in February 2005.  
However, the Veteran did not respond to those requests.  Since 
the claim is being remanded for the reasons discussed above, the 
RO should again attempt to obtain the waivers from the Veteran 
and records from these private physicians.  However, the Board 
notes that "[T]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, it appears that there may be recent VA medical records 
which may be relevant to the claim on appeal.  These should be 
requested by the RO or AMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain any relevant 
outstanding VA medical records.

2.  The Veteran should be requested to 
identify any healthcare providers, who have 
treated her since her discharge from service, 
and any additional existing medical records 
pertinent to her service connection claim.  
In particular, she should be told to provide 
any evidence in her or her representative's 
possession that pertains to the claim.  After 
she has signed the appropriate releases, 
those records should be obtained and 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.

Appropriate efforts should be taken to obtain 
any available records from Dr. Hundra at NUF, 
from Dr. M. M. Ferraro, and from Lourdes 
Hospital in Binghamton, New York, 
particularly those pertaining to laparoscopic 
surgery performed in February 2005.  If any 
records sought are not obtained, VA should 
notify the Veteran of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken, in order that the Veteran be 
provided the opportunity to obtain and submit 
those records for VA review.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the AMC/RO 
should return the claims file to the October 
2009 VA examiner for an opinion as to whether 
there is at least a 50 percent probability or 
greater (at least as likely as not) that she 
has any GYN disorder(s) as a result of 
service.  If it is determined that a GYN 
disorder clearly and unmistakably existed 
prior to service, an opinion addressing 
whether the disorder was aggravated beyond 
the natural progress of the disorder must be 
provided.

If the physician who performed the October 
2009 VA examination is no longer at that 
facility, the AMC/RO should arrange for the 
Veteran to undergo a VA examination to 
determine the etiology of her claimed 
gynecological disorder.  The claims file must 
be made available to the physician designated 
to examine the Veteran for review of the case 
and a notation to the effect that this record 
review took place and a discussion of the 
Veteran's documented medical history and 
assertions should be included in the 
examination report.  All indicated tests and 
studies are to be performed.  

In providing the opinion(s), the examiner 
should specifically consider and comment on 
the in-service diagnosis of ovarian cysts and 
the February 2005 VA general medical 
examination that diagnosed the Veteran with 
right lower quadrant abdominal pain secondary 
to endometriosis, status post laparoscopic 
surgery.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If any requested medical 
opinion cannot be given, the examiner should 
state the reason why.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on her claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any further development 
deemed essential in addition to that 
specified above, the claim must be 
readjudicated.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be provided to 
the Veteran and any representative.  After 
the Veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


